Mr. Justice Cooke delivered the opinion of the court: The county collector of Knox county applied to the county court for judgment and order of sale against the property of George S. Mathews for delinquent taxes levied by Township High School District No. 121, which was organized in 1916 under the Township High School act of June 5, 1911. The objection made to the tax was, that the act under which the pretended organization was had was unconstitutional and the tax levied was therefore void. Pending the hearing in the county court, and before judgment was entered, the curative act of June 14, 1917, was passed and became effective. Being of the opinion that this act validated the organization of the district and the tax it had levied, the county court overruled the objection and entered judgment. From that judgment this appeal has been perfected. The two principal questions urged, and the ones which are decisive of the case, are, that the curative act of June 14, 1917, is unconstitutional, and that a void tax cannot be validated by legislative act. We have heretofore considr ered the question of the constitutionality of the curative act of June 14, 1917, and have held the act to be valid. People v. Madison, 280 Ill. 96; People v. Dix, id. 158; People v. Howell, id. 477; People v. Fifer, id. 506; People v. Stitt, id. 553. By the act Of June 14, 1917, it was provided that in all cases where a majority of the inhabitants of any contiguous and compact territory voted, at any election called for that purpose, in favor of organizing such territory into a high school district, and when, at a subsequent election similarly called and held, a board of education has been chosen for such district, each such election is made legal and valid and such territory is declared legally and validly organized and established as.a high school district and a valid and existing school district and body politic and corporate of the State for the purpose of establishing and maintaining a high school. The board of education levied the tax in question prior to the passage of the curative act. That act validated the organization of the district, and the tax in ^question was thereby necessarily validated. The act specifically provides further that all acts and proceedings theretofore done, had or performed by each such district, and the persons from time to time elected and acting as the board of education thereof, such as are authorized to be done, had or performed by school districts or boards of education thereof by the general school laws of this State, are declared to be legal and valid in all respects. As held in the cases above cited, the General Assembly had the power to validate such high school districts. The act validating the district also had the effect of validating every act of the board of education which, under the general school laws, boards of education are empowered to do and perform. In support of the contention that this tax is void and cannot be validated by legislative act, appellant relies upon Marsh v. Chesnut, 14 Ill. 223, Billings v. Detten, 15 id. 218, Conway v. Cable, 37 id. 82, and Marshall v. Silliman, 61 id. 218. In the last mentioned case we held that the General Assembly could not validate the subscription of a town to the capital stock of a railroad corporation where the subscription had not been authorized by a vote of the •people of the town at an election held in accordance with a statute requiring the submission of the question of making such subscription to a vote of the people of the town, because the act of the General Assembly attempting to validate the subscription would have the effect of creating a debt against the town, in violation of the constitution of 1848. In the other cases we held that a void tax cannot be validated after the proceedings for the assessment and collection of the tax have been concluded by a judgment and sale of the property. In this case the curative act was passed and became effective before judgment was entered, and it did not have the effect of creating a debt against any municipal corporation. The act, therefore, applied and determined the judgment to be entered. The point is made that it appears from the record of the board of education that the board met and organized before the time of the election of its members. This is undoubtedly a clerical error, as counsel for appellee contend, but in any event the board- acted as thus organized after the members were elected, and appellant cannot urge this ground against the legality of the organization in this proceeding. The' judgment of the county court is affirmed. Judgment affirmed.